                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA,                         )
                                                   )
                        Plaintiff,                 )
                                                   )
 v.                                                )             No. 3:15-CR-063-TAV-HBG
                                                   )
 COREY B. PATRICK,                                 )
                                                   )
                        Defendant.                 )

                                 MEMORANDUM AND ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02. Now before the Court is the Notice of Conflict of Interest [Doc. 57],

 filed by the Federal Defender Services of Eastern Tennessee (“FDSET”).

        On March 26, 2019, a Standing Order (SO-19-04) was entered in this District regarding

 the recent Formerly Reenter Society Transformed Safely Transitioning Every Person Act (the First

 STEP Act”), Pub. L. 115-391, 132 Stat. 5194 (2018). The FDSET was appointed to represent a

 defendant if that defendant files a section 3582(c)(1)(A) motion directly with this Court pursuant

 to section 603(b) of the First Step Act. The Standing Order also reflects that FDSET is to “identify

 any conflicts of interest and notify the Court so that other counsel can be appointed.” E.D. Tenn.

 SO-19-04.

        The FDSET has informed the Court that the same conflict of interests exists that arose

 when Defendant previously sought relief under 28 U.S.C. § 2255, and thus the FDSET will not be

 able to represent Defendant in connection with his pending First Step Act filing. Accordingly, the

 FDSET is RELIEVED of any further representation of Defendant. Attorney Rachel Wolf is




Case 3:15-cr-00063-TAV-HBG Document 59 Filed 03/02/21 Page 1 of 2 PageID #: 484
 hereby SUBSTITUTED and APPOINTED as counsel for Defendant for the limited purposes of

 fulfilling the requirements of Standing Order 19-04.

        IT IS SO ORDERED

                                              ENTER:


                                             United States Magistrate Judge




                                                 2

Case 3:15-cr-00063-TAV-HBG Document 59 Filed 03/02/21 Page 2 of 2 PageID #: 485
